J-S84015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ZANE J. SEILHAMER, JR.                     :
                                               :
                      Appellant                :   No. 816 MDA 2017

                       Appeal from the Order April 18, 2017
     In the Court of Common Pleas of Huntingdon County Criminal Division at
                         No(s): CP-31-CR-0000421-2014


BEFORE: SHOGAN, J., LAZARUS, J., and OTT, J.

MEMORANDUM BY SHOGAN, J.:                            FILED FEBRUARY 01, 2018

        Zane J. Seilhamer, Jr. (“Appellant”) purports to appeal from the order

denying his untimely post-sentence motion. We affirm.

        Appellant entered a guilty plea on May 12, 2015, to one count of

driving under the influence (“DUI”), general impairment, third offense, and

one count of driving under suspension (“DUS”).1          The trial court accepted

the plea and, on July 31, 2015, sentenced Appellant on the DUI count to

incarceration for a period of three to six months, and on the DUS count to

incarceration for ninety days, consecutive to the DUI sentence.             N.T.,

7/31/15, at 6–7; Sentencing Order, 8/3/15, at 1–2. Appellant did not take a

direct appeal. Appellant filed a pro se post-sentence motion nunc pro tunc
____________________________________________


1    75 Pa.C.S. §§ 3802(a) and 1543(b)(1), respectively.
J-S84015-17


on February 8, 2017. The trial court denied the motion on April 18, 2017.

This appeal followed. Appellant and the trial court complied with Pa.R.A.P.

1925.

         On appeal, Appellant challenges the legality of his sentence and

discretionary aspects of his sentence.              Appellant’s Brief at 6; Appellant’s

Supplemental Brief at 6.            The Commonwealth has not filed a responsive

brief.    The trial court opines that Appellant’s appeal should be dismissed

because he did not file a timely post-sentence motion. Trial Court Opinion,

8/18/17, at 2.

         Although the trial court is correct that Appellant’s post-sentence

motion was untimely, we have held, “Any petition filed after judgment of

sentence       becomes      final    will     be    treated   as   a    PCRA   petition.”

Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011).

Appellant’s challenge concerns, in part, the legality of his sentence.              This

claim     is   cognizable    under      the    PCRA.     42   Pa.C.S.    §   9543(a)(2);

Commonwealth v. Ruiz, 131 A.3d 54, 60 (Pa. Super. 2015) (stating that

persons serving illegal sentences may obtain collateral relief under the

PCRA). Thus, Appellant’s untimely post-sentence motion should have been

treated as a PCRA petition. Commonwealth v. Taylor, 65 A.3d 462, 465

(Pa. Super. 2013) (citations omitted).




                                              -2-
J-S84015-17


     Nevertheless, even if the trial court had treated Appellant’s untimely

post-sentence motion as a PCRA petition, we conclude that no relief is due.

The basis for our conclusion is that Appellant is ineligible for PCRA relief

because he is no longer serving a sentence.

     It is well settled that in order to be “eligible for relief under the PCRA,

a petitioner must be: (i) currently serving a sentence of imprisonment,

probation or parole for the crime....” 42 Pa.C.S. § 9543(a)(1).      “Case law

has strictly interpreted the requirement that the petitioner be currently

serving a sentence for the crime to be eligible for relief.” Commonwealth

v. Plunkett, 151 A.3d 1108, 1109 (Pa. Super. 2016). Indeed, “the [PCRA]

preclude[s] relief for those petitioners whose sentences have expired,

regardless    of   the   collateral   consequences     of   their   sentence.”

Commonwealth v. Fisher, 703 A.2d 714, 716 (Pa. Super. 1997).

     Here, on July 31, 2015, Appellant was sentenced on the DUI conviction

to incarceration for a minimum of three months and a maximum of six

months, and to a consecutive ninety days on the DUS conviction.           N.T.,

7/31/15, at 6–7. Those sentences were to be served consecutively to any

sentence Appellant was already serving. According to the record, Appellant

was already serving a twelve to twenty-four month sentence on a third

offense DUI conviction. Id. at 4. The minimum date of that sentence was

August 1, 2015, and the maximum date was August 1, 2016.            Id.   Thus,

Appellant’s maximum sentence on the conviction at hand expired on or


                                      -3-
J-S84015-17


about May 1, 2017.      Appellant admits that “the maximum term of [his]

sentence has expired.”    Appellant’s Brief at 15.   Because Appellant is not

currently serving a sentence, he is ineligible for relief pursuant to the PCRA.

42 Pa.C.S. § 9543(a)(1); accord Commonwealth v. Stultz, 114 A.3d 865,

872 (Pa. Super. 2015) (“Appellant is no longer eligible for relief with respect

to his DUI convictions, having completed serving his sentence for the DUI

count for which he was incarcerated.”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:2/1/18




                                     -4-